546 S.E.2d 87 (2001)
353 N.C. 520
Leonard LARRAMORE, Employee
v.
RICHARDSON SPORTS LIMITED PARTNERS, d/b/a Carolina Panthers, Employer, and
Legion Insurance Company, Carrier.
No. 67A01.
Supreme Court of North Carolina.
June 8, 2001.
Lore & McClearen by R. James Lore; and Patterson, Harkavy & Lawrence, L.L.P. by Martha A. Geer, Raleigh, for plaintiff-appellee.
Hedrick, Eatman, Gardner & Kincheloe, L.L.P. by Hatcher Kincheloe and Sharon E. Dent, Charlotte, for defendant-appellants.
PER CURIAM.
AFFIRMED.